DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/30/21 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Webb (US 6725470) does not teach a removable one piece floor plate with a convex upper surface, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case the base reference of Funck (DE10122035) discloses a shower pan system comprising a removable one piece floor plate which drains into a circumferential drain but is 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Applicant has argued that the teaching of Webb teaches a convex upper surface for a shower floor as structural support for a wheel chair and not for drainage purposes and as such the combination of Funck in view of Webb does not teach the claimed invention. However the examiner disagrees as Webb specifically mentions that the convex shape of the upper surface aids in directing water to a surrounding gutter/perimeter drain (Webb C2 L49-53).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over DE10122035 (Funck) in view of US 6,725,470 (Webb).
	Regarding claim 1, Funck discloses an adaptable shower pan system, comprising:
	a floor plate (2) with an upper surface (4); and a bottom pan (1), said bottom pan comprising:
	a bottom structure further comprising a drainage center (10) and a drainage aperture (10), such that the bottom structure is configured to rest on a floor structure, wherein the bottom structure is configured with a structure surface (7) that slopes toward the drainage center (Fig. 2); and
	a plate support structure (11), which is positioned on the structure surface of the bottom structure, such that the plate support structure comprises a plurality of flat upper contact surfaces (12, Translation Para. 0042), such that the floor plate is one single distinct removable piece configured to rest stably on the plate support structure, such that the plate support structure is configured to allow water to drain from outer sides of the structure surface to the drainage center;
	wherein the floor plate is smaller than the bottom pan, such that a drainage gap is formed on all sides of the floor plate (Translation, Para. 0040);

	However while Funck discloses that the water is drained from the upper surface towards all sides of the floor plate (circumferential drainage gap), it does not disclose that the upper surface of the floor plate is convex.
	Webb teaches a shower pan system (10) comprising a floor plate (16) with an upper surface (22) that is convex or domed shaped (C2 L4-5). The highest point being within a central portion of the upper surface (Fig. 1) and the convex shape configured to direct water in all directions to the circumferential drain (20/26) (C2 L49-53).
	It would have been obvious to one of ordinary skill in the art to form the upper surface in a convex shape with its highest point within a central portion, as taught by Webb, to better direct and distribute draining water to the circumferential drainage gap.

	Regarding claims 2-3, Funck states that the shower pan further comprises a side structure, such that the side structure is connected around rear and side edges of the bottom pan to form a watertight assembly, wherein the side structure comprises:
	a left side member (annotated figure below);
	a rear side member, such that a left end of the rear side member is perpendicularly connected to a rear end of the left side member (annotated figure below);
	a right side member, such that a rear end of the right side member is perpendicularly connected to a right end of the rear side member (annotated figure below); and


    PNG
    media_image1.png
    412
    650
    media_image1.png
    Greyscale


	Regarding claim 13, as previously discussed Webb teaches the formation of the upper surface of the floor plate as a dome (C2 L4-5) which is a segment of a sphere (Macmilan Dictionary — an object shaped like the top half of a ball; Merriam-Webster — a hemispherical roof or ceiling).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2010/0293708 (Hildebrandt) is a shower pan assembly comprising a shower plate with a convexly shaped upper surface for directing water to a circumferential drain assembly. 

	US 10,856,701 (Elbari) is a shower tray assembly.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754